Citation Nr: 1204008	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-37 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently, rated as 50 percent disabling.  

2.  Entitlement to an increased evaluation for aortic insufficiency with hypertension, status post aortic valve replacement and myocardial infarction with coronary catheterization and stent with coronary artery disease bypass surgery, rated as 30 percent disabling, prior to November 1, 2009, and 60 percent disabling thereafter (except for the periods during which a temporary total evaluation has been assigned).  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973, including combat service in the Republic of Vietnam, and from September 1990 to January 1992, including service in the Southwest Asia theater of operations from November 1990 to March 1991, and his decorations include the Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Montgomery, Alabama, VA Regional Office (RO).  

The Board notes that a March 2009 rating decision reflects that a 30 percent evaluation was in effect for aortic insufficiency with hypertension, status post aortic valve replacement and myocardial infarction with coronary catheterization and stent, and that the Veteran had a myocardial infarction for which a temporary total evaluation was assigned under 38 C.F.R. § 4.30, from November 1, 2008, followed by a schedular 30 percent evaluation, from March 1, 2009.  He underwent double bypass surgery in July 2009, and as reflected in a December 2009 rating decision, a temporary total evaluation was assigned under 38 C.F.R. § 4.30, from July 17, 2009, followed by a schedular 60 percent evaluation for aortic insufficiency with hypertension, status post aortic valve replacement and myocardial infarction with coronary catheterization and stent with coronary artery disease and bypass surgery.  

The issues of entitlement to a rating in excess of 70 percent for PTSD, to an increased evaluation for aortic insufficiency with hypertension, status post aortic valve replacement and myocardial infarction with coronary catheterization and stent with coronary artery disease bypass surgery, rated as 30 percent disabling, prior to November 1, 2009, and 60 percent disabling thereafter (except for the periods during which a temporary total evaluation has been assigned), and to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is productive of at least occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants a 70 percent rating for the Veteran's PTSD and remands the issue of entitlement to an evaluation in excess of 70 percent for further development.  As such, no discussion of VA's duty to notify and assist is necessary.  

The Veteran seeks a rating in excess of 50 percent for PTSD.  Having considered the evidence, a finding in favor of at least a 70 percent rating is warranted.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011). 

Under that code, pursuant to the general rating formula, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001). 

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the findings employed in that determination.  As relevant to this case, a GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  

The May 2009 VA examination report notes major depressive symptoms are secondary to PTSD, and the examiner stated that major depressive disorder must be considered as an "additional (additive) challenge" in association with this Veteran's degree of psychiatric impairment.  The Board notes that when it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability. Id.  As such, in this case, the major depressive symptoms are for consideration in the evaluation of PTSD.  

In addition, the examiner reported that the Veteran's heart attack in 2008 amplified the severity of not only depressive symptoms, but also of irritability, mood swings, anger-management deficits, and sleep impairment.  The examiner stated that the Veteran's mood-related distractibility results in deficiencies in work, thinking and relationships, and a GAF score of 47 was assigned.  

The Veteran's PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that the criteria for both 50 a percent and 70 percent evaluation require occupational and social impairment and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  In reaching this decision, the Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

In this case, the competent and probative evidence establishes deficiencies in the relevant areas.  The report of examination objectively confirms PTSD and related symptoms affect the Veteran's ability to function independently and result in social and occupational impairment.  Accordingly, the criteria for a 70 percent rating have been met.  The evidence is in favor of at least a 70 percent evaluation for PTSD.  Consequently, the benefits sought on appeal are granted, in part.  


ORDER

A 70 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran seeks higher evaluations for service-connected PTSD and aortic insufficiency with hypertension, status post aortic valve replacement and myocardial infarction with coronary catheterization and stent with coronary artery disease bypass surgery.  In correspondence received in December 2011, it was asserted that the disabilities have become more severe since the most recent VA examinations in May 2009.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, private records reflect that he underwent a sternotomy re-do in July 2009, and an August 2009 VA record reflects mental health counseling.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD and aortic insufficiency with hypertension, status post aortic valve replacement and myocardial infarction with coronary catheterization and stent with coronary artery disease bypass surgery.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claims.  

In addition, the Veteran's claim on appeal of entitlement to a TDIU is considered inextricably intertwined with the increased ratings claims, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined).  The Board notes that the May 2009 VA general examination report states that while the risk of bleeding due to the requirement for anticoagulation because of the Veteran's artificial aortic valve made manual labor unacceptable, and no functional limitations that would interfere with his ability to obtain sedentary employment were noted.  In addition, the May 2009 VA examination report notes there was not total social and occupation impairment due to service-connected PTSD.  Neither examiner, however, rendered an opinion regarding whether the Veteran is unemployable due to a combination of service-connected disabilities.  As such, the VA medical examinations of the Veteran should include consideration of whether the Veteran is prevented from securing or following a substantially gainful occupation due to his service-connected disabilities.  

The Board notes that the August 2009 VA treatment record referenced above from the VA Community Based Outpatient Clinic (CBOC) (Joint Ambulatory Care Center) in Pensacola, Florida, reflects the Veteran was recovering from bypass surgery, and while it was noted he was to be scheduled for a mental health follow-up appointment in two months, no treatment records dated after August 2009 are associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts should be made to obtain the Veteran's treatment records from the VA CBOC in Pensacola, Florida, since August 2009.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated from August 2009, including those records from the VA CBOC in Pensacola, Florida.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.  

2.  After associating any outstanding records with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his aortic insufficiency with hypertension, status post aortic valve replacement and myocardial infarction with coronary catheterization and stent with coronary artery disease bypass surgery.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his psychiatric disability.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.  The examiner should identify the nature, frequency and severity of all current psychiatric symptoms, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  

4.  Schedule the Veteran for examination in regard to a TDIU.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities (PTSD, aortic insufficiency with hypertension, status post aortic valve replacement and myocardial infarction with coronary catheterization and stent with coronary artery disease bypass surgery) on the Veteran's employability.  

The examiner must opine as to whether it is at least as likely as not that the Veteran's psychiatric disability or the aortic insufficiency with hypertension, status post aortic valve replacement and myocardial infarction with coronary catheterization and stent with coronary artery disease bypass surgery either alone or in the aggregate, without consideration of his non-service-connected disabilities, render(s) him unable to secure or follow a substantially gainful occupation.  

In offering this assessment, the examiner must opine as to whether the psychiatric disability alone would render the Veteran unable to secure or follow a substantially gainful occupation as well as whether the Veteran's aortic insufficiency with hypertension, status post aortic valve replacement and myocardial infarction with coronary catheterization and stent with coronary artery disease bypass surgery alone would render the Veteran unable to secure or follow a substantially gainful occupation.

If the Veteran's service-connected disabilities cumulatively do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  All findings and conclusions should be set forth in a legible report. 

5.  Thereafter, readjudicate the Veteran's claims including whether entitlement to a TDIU is warranted based upon the Veteran's psychiatric disability alone or based on aortic insufficiency with hypertension, status post aortic valve replacement and myocardial infarction with coronary catheterization and stent with coronary artery disease bypass surgery, alone, or when combined.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


